Citation Nr: 1740499	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-34 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for chronic strain of the lumbosacral spine.

2.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia with degenerative joint disease.

3.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia with degenerative joint disease.

4.  Entitlement to a compensable rating for status post left hernia repair.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services
ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1987 to February 1998, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine (addressing the lumbosacral spine and knee ratings) and an October 2010 rating decision of the VA RO in Baltimore, Maryland (addressing status post left hernia repair).  In this regard, as additional VA examination reports, dated March 2010, were associated with the record within one year of the September 2009 rating decision, it did not become final and is the proper rating decision on appeal to the Board with respect to the knee and back issues.  See Beraud v. Shinseki, 766 F.3d 1402, 1407 (Fed. Cir. 2014); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010)(even in increased rating claims, when VA receives new and material evidence within one year of a rating decision, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim).  The RO in Atlanta, Georgia currently has jurisdiction over the appeal.

The issue of entitlement to a TDIU has been raised by the record and is therefore properly before the Board.  See July 2011 Notice of Disagreement; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In his December 2013 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  See December 2013 VA Form 9.  The Veteran has a right to a hearing, but one has not yet been scheduled.  See 38 C.F.R. § 20.700.  There is no evidence in the record that the hearing request has been withdrawn.  Thus, a remand is necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record, with a copy to his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

